DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
Claim Interpretation
The instant claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to the structural limitation Applicant is attempting to recite by “a ratio of air to hydrocarbon-based fuel oil provided to the partial oxidation burner is controlled for the partial oxidation burner to generate the solid carbon and hydrogen through a partial oxidation reaction” (at lines 12-14) because the recitation is a process limitation.  As best understood, the Examiner has interpreted the recitation as calling for a burner structure that is able to burn a liquid hydrocarbon-based fuel (i.e., a hydrocarbon-based fuel oil). 
Regarding claim 2, the relationship between “a hydrocarbon-based fuel oil” (at line 3) and the “hydrocarbon-based fuel oil” previously set forth in claim 1 (at line 12) is unclear.
Regarding claims 3-6, the claims are further rejected due to their dependency from a rejected based claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US 3,886,060) in view of Lattner et al. (US 2003/0125596).
Regarding claim 1, Owen (see FIG. II) discloses a catalyst regenerator comprising:
a vessel (i.e., the lower vessel, as shown) accommodating a catalyst layer formed by stacking a coked catalyst (i.e., a dense bed of coked catalyst in zone 61); and 
supply nozzles (i.e., a plurality of nozzles on air distributor means 57 and 59) arranged toward the coked catalyst (i.e., spent catalyst falling via a standpipe 49 and the catalyst layer 61) and spraying a regeneration gas to the coked catalyst.
The statement in the preamble of the intended use of the catalyst regenerator “for regenerating a coked catalyst produced along with an olefin by mixing naphtha and a catalyst with each other to cause a naphtha cracking reaction, and falling from a cyclone which separates the coked catalyst and the olefin produced from the naphtha cracking reaction” does not impart further patentable weight claim.  See MPEP §2111.02.
In any event, Owen discloses that the catalyst regenerator is used for regenerating a coked catalyst (i.e., received through standpipe 49) produced along with an olefin (i.e., in the cracked products through conduit 25) by mixing a hydrocarbon feed (i.e., supplied by conduit 7 or 33) and a catalyst (i.e., regenerated catalyst supplied by conduit 3 or 29) with each other to cause a hydrocarbon cracking reaction (i.e., in a riser reactor 1 or 27), and falling from a cyclone (i.e., a cyclone separation means 13 or 39) which separates the coked catalyst (i.e., through dipleg 17 or 41) and the olefin produced from the cracking reaction (i.e., through conduit 21 or 43 to the conduit 25).  Owen further discloses that the hydrocarbon feed may comprise naphtha (i.e.,  a heavy virgin naphtha introduced by conduit 33; see column 8, lines 36-42).
Owen fails to disclose or suggest a burner for producing a high-temperature gas by burning a hydrocarbon-based fuel oil with air, where the burner is fluidly connected to the supply nozzles 57,59.
	Lattner et al. (see paragraph [0007]) describes a conventional fluidized catalytic cracking (FCC) system wherein, 
“Conventionally, the regenerator apparatus is preheated by an auxiliary burner which burns a starting fuel such as natural gas with air to provide a heated gas that contains air and gaseous combustion products such as carbon dioxide and water (steam), to the regenerator.  The auxiliary burner can be associated with the regenerator air blower that introduces the heated gas through an air inlet at the bottom of the regenerator … The process of fluid catalytic cracking (FCC) normally circulates hot catalyst from the regenerator to the reactor to add heat to the reactor.  One method of doing this combusts a fuel with the air feed to the regenerator.  The FCC process normally uses fuel gas (including natural gas), or a combination of fuel gas and heavy liquid feedstock for this purpose.  The fuel gas is combusted in an auxiliary burner, located after the air blower but before entering the fluidized bed of catalyst in the regenerator.” (with emphasis).
	Lattner et al. therefore discloses that conventional FCC systems include a burner (i.e., an auxiliary burner) adapted to produce a high-temperature gas (i.e., a heated gas that contains air and combustion products) by burning a hydrocarbon-based fuel oil (i.e., a suitable fuel can contain heavy liquid feedstock in combination with a fuel gas), where the burner is fluidly connected to the catalyst regenerator to feed the high-temperature gas to the regenerator (i.e., the auxiliary burner is located between the air blower and the regenerator).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect a burner to the supply nozzles in the catalyst regenerator of Owen, where the burner is adapted to burn a hydrocarbon-based fuel oil with air, because it was conventional in the art to provide such burner for the purpose of producing a high-temperature gas to preheat the regenerator and add heat to the reactor via the hot catalyst received from the regenerator, as taught by Lattner et al.  
	The limitation that the burner is operated as a “partial oxidation burner” to produce a high-temperature gas “containing solid carbon”, where “a ratio of air to hydrocarbon-based fuel oil provided to the partial oxidation burner is controlled for the partial oxidation burner to generate the solid carbon and hydrogen through a partial oxidation reaction”, is considered a recitation of an intended use of the apparatus that does not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.  
Regarding claims 3 and 4, Owen (see FIG. II) discloses a stand pipe (i.e., stripped catalyst standpipe 49) inducing falling of the catalyst; and a dispersing structure (i.e., an adjustable plug valve 51) provided below the stand pipe 49 and uniformly dispersing the falling catalyst in a circumferential direction; wherein the dispersing structure 51 is formed in a conical shape.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Castagnos et al. (US 4,060,395) in view of Lattner et al. (US 2003/0125596).
Regarding claim 1, Castagnos et al. (Figure) discloses a catalyst regenerator comprising: 
a vessel (i.e., a vertical regeneration vessel 100) accommodating a catalyst layer formed by stacking a coked catalyst (i.e., a dense bed of coked catalyst, located within a lower regenerator section 101); and 
supply nozzles (i.e., supply nozzles located on a regeneration gas distribution means 107) arranged toward the coked catalyst and spraying a regeneration gas to the coked catalyst.
The statement in the preamble of the intended use of the catalyst regenerator “for regenerating a coked catalyst produced along with an olefin by mixing naphtha and a catalyst with each other to cause a naphtha cracking reaction, and falling from a cyclone which separates the coked catalyst and the olefin produced from the naphtha cracking reaction” does not impart further patentable weight to the claim.  See MPEP §2111.02.
In any event, while not shown, Castagnos et al. (see column 5, line 25, to column 6, line 10) discloses that the catalyst regenerator may be used for regenerating a coked catalyst (i.e., received through a spent catalyst conduit means 105) produced along with cracked products by mixing a hydrocarbon charge stock and a catalyst with each other to cause a hydrocarbon cracking reaction (e.g., in a riser) and separating the coked catalyst from the cracked products produced from the cracking reaction.  A suitable hydrocarbon charge stock can comprise naphtha (see column 7, lines 5-19).
Castagnos et al. fails to disclose or suggest a burner for producing a high-temperature gas, wherein the burner is connected to the supply nozzles 107.
	Lattner et al. (see paragraph [0007]) describes a conventional fluidized catalytic cracking (FCC) system wherein, 
“Conventionally, the regenerator apparatus is preheated by an auxiliary burner which burns a starting fuel such as natural gas with air to provide a heated gas that contains air and gaseous combustion products such as carbon dioxide and water (steam), to the regenerator.  The auxiliary burner can be associated with the regenerator air blower that introduces the heated gas through an air inlet at the bottom of the regenerator … The process of fluid catalytic cracking (FCC) normally circulates hot catalyst from the regenerator to the reactor to add heat to the reactor.  One method of doing this combusts a fuel with the air feed to the regenerator.  The FCC process normally uses fuel gas (including natural gas), or a combination of fuel gas and heavy liquid feedstock for this purpose.  The fuel gas is combusted in an auxiliary burner, located after the air blower but before entering the fluidized bed of catalyst in the regenerator.” (with emphasis).
Lattner et al. therefore discloses that conventional FCC systems include a burner (i.e., an auxiliary burner) adapted to produce a high-temperature gas (i.e., a heated gas that contains air and combustion products) by burning a hydrocarbon-based fuel oil (i.e., a suitable fuel can contain heavy liquid feedstock in combination with a fuel gas), where the burner is fluidly connected to the catalyst regenerator to feed the high-temperature gas to the regenerator (i.e., the auxiliary burner is located between the air blower and the regenerator).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect a burner to the supply nozzles in the catalyst regenerator of Castagnos et al., where the burner is adapted to burn a hydrocarbon-based fuel oil with air, because it was conventional in the art to provide such burner for the purpose of producing a high-temperature gas to preheat the regenerator and add heat to the reactor via the hot catalyst received from the regenerator, as taught by Lattner et al.  
	The limitation that the burner is operated as a “partial oxidation burner” to produce a high-temperature gas “containing solid carbon”, where “a ratio of air to hydrocarbon-based fuel oil provided to the partial oxidation burner is controlled for the partial oxidation burner to generate the solid carbon and hydrogen through a partial oxidation reaction”, is considered a recitation of an intended use of the apparatus that does not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.  
Regarding claims 3 and 4, Castagnos et al. (see Figure) discloses a stand pipe 105 inducing falling of the catalyst; and a dispersing structure (i.e., a spent catalyst distribution means 109) provided below the stand pipe 105 and uniformly dispersing the falling catalyst in a circumferential direction; wherein the dispersing structure 109 is formed in a conical shape (i.e., it comprises a conical member having an upward facing apex, see column 3, lines 9-14).
	Regarding claim 5, Castagnos et al. (see Figure) discloses that the supply nozzles are provided in the plural in a circular body disposed in the circumferential direction (i.e., the regeneration gas distribution means 107 comprises a pipe forming a ring having a plurality of openings; see column 3, lines 25-44) located below and outside of the dispersing structure 109.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable Bunn, Jr. et al. (US 4,035,153) in view of Lattner et al. (US 2003/0125596).
Regarding claim 1, Bunn, Jr. et al. discloses a catalyst regenerator (see Figure) comprising: 
a vessel 100 accommodating a catalyst layer formed by stacking a coked catalyst (i.e., a bed of coked catalyst in a lower regeneration section 101; received from a fluidized catalytic cracking reaction zone, not shown, see column 1, lines 5-30); and 
supply nozzles (i.e., nozzles on gas distributor 108, nozzles 111 on a cylindrical member 110, and nozzles on a cylindrical member 109) arranged toward the coked catalyst and spraying a regeneration gas (i.e., supplied by a regeneration gas conduit 106) to the coked catalyst. 
The statement in the preamble of the intended use of the catalyst regenerator “for regenerating a coked catalyst produced along with an olefin by mixing naphtha and a catalyst with each other to cause a naphtha cracking reaction, and falling from a cyclone which separates the coked catalyst and the olefin produced from the naphtha cracking reaction” does not impart further patentable weight to the claim.  See MPEP §2111.02.
Bunn, Jr. et al. fails to disclose or suggest a burner for producing a high-temperature gas, wherein the burner is connected to the supply nozzles.
	Lattner et al. (see paragraph [0007]) describes a conventional fluidized catalytic cracking (FCC) system wherein, 
“Conventionally, the regenerator apparatus is preheated by an auxiliary burner which burns a starting fuel such as natural gas with air to provide a heated gas that contains air and gaseous combustion products such as carbon dioxide and water (steam), to the regenerator.  The auxiliary burner can be associated with the regenerator air blower that introduces the heated gas through an air inlet at the bottom of the regenerator … The process of fluid catalytic cracking (FCC) normally circulates hot catalyst from the regenerator to the reactor to add heat to the reactor.  One method of doing this combusts a fuel with the air feed to the regenerator.  The FCC process normally uses fuel gas (including natural gas), or a combination of fuel gas and heavy liquid feedstock for this purpose.  The fuel gas is combusted in an auxiliary burner, located after the air blower but before entering the fluidized bed of catalyst in the regenerator.” (with emphasis).
	Lattner et al. therefore discloses that conventional FCC systems include a burner (i.e., an auxiliary burner) adapted to produce a high-temperature gas (i.e., a heated gas that contains air and combustion products) by burning a hydrocarbon-based fuel oil (i.e., a suitable fuel can contain heavy liquid feedstock in combination with a fuel gas), where the burner is fluidly connected to the catalyst regenerator to feed the high-temperature gas to the regenerator (i.e., the auxiliary burner is located between the air blower and the regenerator).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly connect a burner to the supply nozzles in the catalyst regenerator of Bunn, Jr. et al., where the burner is adapted to burn a hydrocarbon-based fuel oil with air, because it was conventional in the art to provide such burner for the purpose of producing a high-temperature gas to preheat the regenerator and add heat to the reactor via the hot catalyst received from the regenerator, as taught by Lattner et al. 
	The limitation that the burner is operated as a “partial oxidation burner” to produce a high-temperature gas “containing solid carbon”, where “a ratio of air to hydrocarbon-based fuel oil provided to the partial oxidation burner is controlled for the partial oxidation burner to generate the solid carbon and hydrogen through a partial oxidation reaction”, is considered a recitation of an intended use of the apparatus that does not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.  
	Regarding claim 3, Bunn, Jr. et al. (see Figure) discloses a stand pipe (i.e., a spent catalyst conduit 104 with a spent catalyst distributor 105) inducing falling of the catalyst; and a dispersing structure 110 provided below the stand pipe and uniformly dispersing the falling catalyst in a circumferential direction (i.e., “… the closed top of second cylindrical member 110 serves as an impingement plate for spent catalyst discharging from catalyst distributor 105,” see column 3, lines 44-50).
	Regarding claim 6, Bunn, Jr. et al. (see Figure) discloses that the supply nozzles 111 are provided in the dispersing structure 110 (i.e., “A plurality of nozzles 111 are attached to and in communication with the interior of the vertical walls of said first and second cylindrical members, 109 and 110 respectively,” see column 3, lines 50-55).
Response to Arguments
Applicant's arguments filed on September 2, 2022 have been considered.  Applicant (see page 8) argues that the prior art fails to disclose or suggest the limitation “wherein a ratio of air to hydrocarbon-based fuel oil provided to the partial oxidation burner is controlled for the partial oxidation burner to generate the solid carbon and hydrogen through a partial oxidation reaction” (claim 1, at lines 12-14).  Applicant argues that “Couch only discloses C2-hydrocarbons burned with oxygen within the gas preheater 156”.
	Applicant’s argument is considered persuasive, and therefore, the rejections under 35 U.S.C. 102 and 103 have been withdrawn.  In particular, Couch discloses that the burner 156 is adapted to burn a gaseous fuel with air (i.e., a dry gas comprising C2-hydrocarbons), and does not disclose or suggest that the burner 156 is adapted to burn a liquid fuel with air, i.e., a hydrocarbon-based fuel oil, now recited in claim 1.
However, upon further consideration, new grounds of rejection are made in view of the newly discovered prior art to Lattner et al. (US 2003/0125596).  See rejections above.
Note that the limitations that the burner operates as a “partial oxidation” burner to produce a high-temperature gas “containing solid carbon”, “wherein a ratio of air to hydrocarbon-based fuel oil provided to the partial oxidation burner is controlled for the partial oxidation burner to generate the solid carbon and hydrogen through a partial oxidation reaction”, are considered recitations of intended use that do not impart further patentable weight to the claims.  A recitation of intended use must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, whether a burner partially or completely oxidizes a fuel will depend on the amounts of fuel versus air being supplied to the burner during its use. 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose or adequately suggest the claimed catalyst regenerator wherein, in particular, the partial oxidation burner producing the high-temperature gas containing solid carbon is a plasma burner partially oxidizing the hydrocarbon-based fuel oil.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Packie (US 2,662,813) and Borey et al. (US 2,843,460) illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774